


110 HRES 1531 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1531
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2008
			Mr. Nadler submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the President of the United States should not issue
		  pardons to senior members of his administration during the final 90 days of his
		  term of office.
	
	
		Whereas Article II, section 2, clause 1, of the
			 Constitution of the United States provides that [t]he President . . .
			 shall have Power to grant Reprieves and Pardons for Offences against the United
			 States, except in Cases of Impeachment;
		Whereas Alexander Hamilton, in Federalist #74, stated,
			 [a]s the sense of responsibility is always strongest, in proportion as
			 it is undivided, it may be inferred that a single man would be most ready to
			 attend to the force of those motives which might plead for a mitigation of the
			 rigor of the law, and least apt to yield to considerations which were
			 calculated to shelter a fit object of its vengeance;
		Whereas the Supreme Court has observed that [a]
			 pardon reaches both the punishment prescribed for the offence and the guilt of
			 the offender; and when the pardon is full, it releases the punishment and blots
			 out of existence the guilt, so that in the eye of the law the offender is as
			 innocent as if he had never committed the offence. If granted before
			 conviction, it prevents . . . the penalties and disabilities consequent upon
			 conviction from attaching; if granted after conviction, it removes the
			 penalties and disabilities, and restores him to all his civil rights; it makes
			 him, as it were, a new man, and gives him a new credit and capacity. Ex
			 Parte Garland, 71 U.S. (4 Wall.) 333, 380 (1866);
		Whereas during the Constitutional convention, George Mason
			 expressed the concern that a president could abuse his pardon power to
			 pardon crimes which were advised by himself or, before
			 indictment or conviction, to stop inquiry and prevent
			 detection;
		Whereas James Madison responded to Mason’s concerns by
			 stating that [i]f the President be connected, in any suspicious manner,
			 with any person, and there be grounds [to] believe he will shelter him, the
			 House of Representatives can impeach him; they can remove him if found
			 guilty;
		Whereas although not constitutionally binding, the Pardon
			 Attorney’s regulations governing the granting of presidential pardons states
			 [n]o petition for pardon should be filed until the expiration of a
			 waiting period of at least five years after the date of the release of the
			 petitioner from confinement or, in case no prison sentence was imposed, until
			 the expiration of a period of at least five years after the date of the
			 conviction of the petitioner. Generally, no petition should be submitted by a
			 person who is on probation, parole, or supervised release. 28 CFR 1.2
			 (2000);
		Whereas on President George H.W. Bush granted a full,
			 complete, and unconditional pardon to Elliott Abrams, Duane R. Clarridge, Alan
			 Fiers, Clair George, Robert C. McFarlane, and Caspar W. Weinberger for all
			 offenses charged, prosecuted, or committed in connection with the Iran-Contra
			 Scandal in which he was alleged to have been involved;
		Whereas in a press conference on February 22, 2001,
			 President George W. Bush stated, Should I decide to grant pardons, I
			 will do so in a fair way. I will have the highest of high
			 standards;
		Whereas investigations by Congressional committees, and
			 press reports, raise serious concerns that senior officials of the
			 administration of President George W. Bush may have committed crimes involving
			 the mistreatment of detainees, the extraordinary rendition of individuals to
			 countries known to engage in torture, illegal surveillance of United States
			 citizens, unlawful leaks of classified information, obstruction of justice,
			 political interference with the conduct of the Justice Department, and other
			 illegal acts;
		Whereas President George W. Bush has been urged to grant
			 preemptive pardons to senior administration officials who might face criminal
			 prosecution for actions taken in the course of their official duties;
			 and
		Whereas pardons issued during the lame duck period of a
			 President’s term would not be subject to the judgement of the voters; Now,
			 therefore, be it
		
	
		That—
			(1)it is the sense of
			 the House of Representatives that the granting of preemptive pardons by the
			 President to senior officials of his administration for acts they may have
			 taken in the course of their official duties is a dangerous abuse of the pardon
			 power;
			(2)it
			 is the sense of the House of Representatives that the President should not
			 grant preemptive pardons to senior officials in his administration for acts
			 they may have taken in the course of their official duties;
			(3)it is the sense of
			 the House of Representatives that James Madison was correct in his observation
			 that [i]f the President be connected, in any suspicious manner, with any
			 person, and there be grounds [to] believe he will shelter him, the House of
			 Representatives can impeach him; they can remove him if found
			 guilty;
			(4)it is the sense of
			 the House of Representatives that a special investigative commission, or a
			 Select Committee be tasked with investigating possible illegal activities by
			 senior officials of the administration of President George W. Bush, including,
			 if necessary, any abuse of the President’s pardon power; and
			(5)the next Attorney
			 General of the United States appoint an independent counsel to investigate,
			 and, where appropriate, prosecute illegal acts by senior officials of the
			 administration of President George W. Bush.
			
